DETAILED ACTION
	Status of Claims	
This action is in reply to the application filed on 12 April 2021.  This communication is the first action on merits.  As of the date of this communication no Information Disclosure Statement (IDS) has been filed on behalf of this case. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are original.
Claims 1-11 are currently pending and have been examined.

Priority
The application 17/227,777 filed on 12 April 2021 claims priority as a continuation of US non-provisional application 14/873,181 filed on 1 October 2015.

Claim Objections
Claim 10 is objected to because of the following informalities.  Appropriate correction is required.
Claim 10:
Claim 10 includes the limitation “wherein the framework further stores contact information of shipper; origin of shipping location; service type; …” which include a list of stored framework elements each on a different indented line, but does not include punctuation after the word ‘stores’ at the end of the line that proceeds this list.  For clarity, the Office recommends adding a colon after the word stores, before the word contact (e.g. wherein the framework further stores: contact information of the shipper; origin of shipping location;…).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-10 recite a method; and claim 11 recites a system.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-11 recite an abstract idea. Independent claims 1 and 11 recite enabling a shipper to populate a benchmark rate table by: enabling a shipper to determine an origin shipping point; enabling the shipper to determine a service type; enabling the shipper to determine an equipment type; enabling the shipper to determine a destination shipping point; and enabling the shipper to set a desired rate; receiving, an initial shipment data from an order for shipment; enabling the shipper to set a discount level applicable to the initial shipment data; enabling the shipper to set a desired acceptance rate percentage of shipments; calculating a rate for the shipment order based on querying the benchmark rate table and the desired acceptance rate percentage of shipments; creating a discounted benchmark rate for the initial shipment data by: applying a discount mutator to a cost field of the initial shipment data; generating a modified shipment data incorporating the discounted benchmark rate; tendering the modified shipment data to a network of transportation providers; enabling a transportation provider in the network of transportation providers to review the modified shipment data by: enabling the transportation provider to determine whether or not the modified shipment data is acceptable based on the discounted benchmark rate; enabling the transportation provider to determine whether or not the modified shipment data is acceptable based on an available capacity of the transportation provider; and enabling the transportation provider to determine whether or not the modified shipment data is acceptable based on a service requirement of the shipper; providing to the network of transportation providers an option to either accept or reject the modified shipment data. The claims as a whole recite methods of organizing human activities, mental processes, and also recite a mathematical concept.
First, the limitations of a computer-implemented process, enabling a shipper to populate a benchmark rate table by: enabling a shipper to determine an origin shipping point; enabling the shipper to determine a service type; enabling the shipper to determine an equipment type; enabling the shipper to determine a destination shipping point; and enabling the shipper to set a desired rate; receiving, by a rules engine, an initial shipment data file from an order for shipment; enabling, by the rules engine, the shipper to set a discount level applicable to the initial shipment data file; enabling, by the rules engine, the shipper to set a desired acceptance rate percentage of shipments; calculating a rate for the shipment order based on querying the benchmark rate table and the desired acceptance rate percentage of shipments; creating a discounted benchmark rate for the initial shipment data file by: applying, by the rules engine, a discount mutator to a cost field of the initial shipment data file; generating a modified shipment data file incorporating the discounted benchmark rate; tendering the modified shipment data file in an electronic format to a network of transportation providers; enabling a transportation provider in the network of transportation providers to review the modified shipment data file by: enabling the transportation provider to determine whether or not the modified shipment data file is acceptable based on the discounted benchmark rate; enabling the transportation provider to determine whether or not the modified shipment data file is acceptable based on an available capacity of the transportation provider; and enabling the transportation provider to determine whether or not the modified shipment data file is acceptable based on a service requirement of the shipper; providing to the network of transportation providers an option to either accept or reject the modified shipment data file; and acceptance or a rejection of the modified shipment data file are methods of managing activities and interactions between people.  For instance, the claims are similar to a shipping party establishing their desired shipping rates and discounts, applying applicable shipping rates and discounts to an order prior to soliciting the shipping order to transportation provider, and receiving acceptance / rejection of the shipping order offer by a transportation provider(s). Other than reciting generic computer components, such as a computer-implemented process, a rules engine (i.e. software), an initial shipment data file / modified shipment data file in an electronic format (i.e. information stored in a computer), and first / second computing system with a processor and memory, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the sub-groupings of fundamental economic principles or practices, commercial interactions, sales activities or behaviors, managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas.. 
Second, the limitations of a computer-implemented process, enabling a shipper to determine an origin shipping point; enabling the shipper to determine a service type; enabling the shipper to determine an equipment type; enabling the shipper to determine a destination shipping point; calculating a rate for the shipment order based on querying the benchmark rate table and the desired acceptance rate percentage of shipments; enabling a transportation provider in the network of transportation providers to review the modified shipment data file by: enabling the transportation provider to determine whether or not the modified shipment data file is acceptable based on the discounted benchmark rate; enabling the transportation provider to determine whether or not the modified shipment data file is acceptable based on an available capacity of the transportation provider; and enabling the transportation provider to determine whether or not the modified shipment data file is acceptable based on a service requirement of the shipper and acceptance or a rejection of the modified shipment data file as drafted are processes that, under its/their broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting the process is computer-implemented, a modified shipment data file in an electronic format (i.e. information stored in a computer), and first / second computing system with a processor and memory and a modified shipment data file (i.e. information stored in a computer), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the generic / general purpose computer language, enabling, determining, calculating, reviewing, and accepting / rejecting in the context of this claim encompasses the user manually and mentally performing these activities (e.g. a shipper judges their origin shipping point / service type / equipment type / destination data; a shipper judges their shipping order rate based on evaluating obtained data and rules; a transportation provider evaluates / judges a shipment order and determines their opinion whether or not it is acceptable; a transportation provider forms an opinion to accept or reject a shipment order). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. these limitations represent the sub-groupings of evaluation, judgment, opinion) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
	Third, the calculating limitation (calculating a rate for the shipment order based on querying the benchmark rate table and the desired acceptance rate percentage of shipments) recites a mathematical formula or calculation that is used to calculate a rate for the shipping order.  Thus, the claim recites a mathematical concept.  Note that in this claim, the calculating step is determined to recite a mathematical concept because the claim explicitly recites a mathematical formula or calculation based on two factors (the benchmark rate table, the desired rate percentage). If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts (e.g. this limitation represents the sub-groupings of mathematical relationships, mathematical calculations) but for the recitation of generic computer components, then it falls within the ‘Mathematical Concepts’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. claim 1: computer-implemented process, a rules engine (i.e. software), an initial shipment data file / modified shipment data file in an electronic format (i.e. information stored in a computer), claim 11: a rules engine (i.e. software), an initial shipment data file / modified shipment data file in an electronic format (i.e. information stored in a computer, first / second computing system with a processor and memory) does not take the claims out of methods of the organizing human activities grouping / mental processes grouping / mathematical concepts grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 and 11 as a whole merely describe how to generally ‘apply’ the concepts of organizing human activities, mental processes and mathematical concepts in a computer environment.  The claimed computer components (i.e. computer-implemented process, a rules engine (i.e. software), an initial shipment data file / modified shipment data file in an electronic format (i.e. information stored in a computer), and first / second computing system with a processor and memory) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of the database and its steps of storing, maintaining a database by: maintaining a record of all modified shipment data files tendered by the shipper to the network of transportation providers; maintaining a record of the discounted benchmark rate for each modified shipment data file tendered by the shipper to the network of transportation providers; and maintaining a record of an acceptance rate for each modified shipment data file tendered by the shipper to the network of transportation providers are recited at a high level of generality (i.e. as a general means of storing data for the benchmark rate table), and amounts to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the database (a general computer component) is only being used as a tool in the storing and maintaining, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding storing and maintaining more than using computers as a tool to perform an otherwise manual process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, while identified in Step 2A Prong One as an organizing human activity, note that the element of receiving in the limitation receiving, by a rules engine, an initial shipment data file from an order for shipment is also recited at a high level of generality (i.e. as a general means of gathering data for the order for subsequent calculating), and amounts to extra-solution data gathering, which is a form of insignificant extra-solution activity that is not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the rules engine (generic computer / general computer component) is only being used as a tool in the receiving of the data file, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process (i.e. receiving shipment data for an order). Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element querying and its step of querying the benchmark rate table is recited at a high level of generality (i.e. as a general means of gathering data for subsequent calculating), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Note that there are no particular technical steps regarding querying more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of reading and the limitation of reading, by the rules engine, the initial shipment data file is recited at a high level of generality (i.e. as a general means of gathering data for subsequent cost modification), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the rules engine (generic computer / general computer component) is only being used as a tool in the reading of the data file, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding the initial shipment data file and reading data more than using computers as a tool to perform an otherwise manual process (i.e. reading shipment data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of a web interface in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. Internet), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of transmitting including transmitting to the shipper an indication of an acceptance or a rejection of the modified shipment data file; transmitting to the shipper a status update in response to the acceptance of the modified shipment data file by: transmitting to the shipper a date of shipment pickup; transmitting to the shipper a delivery date; and transmitting to the shipper an invoice of freight charges are recited at a high level of generality (i.e. as a general means of gathering and outputting data regarding acceptance of the shipment), and amounts to mere data transmission (i.e. data gathering / data outputting), which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Note that there are no particular technical steps regarding the transmitting more than using computers as a tool to perform an otherwise manual process (i.e. communicating shipment data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of allowing access (claim 11) and its steps of the second computing system allows access by a network of transportation providers is recited at a high level of generality (i.e. as a general means of accessing / transmitting data for subsequent reviewing / determining / acceptance / rejection), and amounts to mere receiving / transmitting data, which are forms of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the second computing system (a generic computer) is only being used as a tool in the allowing access, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding allowing access more than using computers as a tool to perform an otherwise manual process (sharing data).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (database, rules engine, initial shipment data file, web interface, first / second computing system); and adding high-level extra-solution and/or post-solution activities. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a computer, rules engine (software), initial / modified shipment data file, and first / second computing system to perform enabling / determining / receiving / calculating / creating / applying / generating / tendering amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Furthermore, note that the initial / modified shipment data file is also claimed at a high level of generality, and represents computer functions (e.g. data storage) that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the database and its steps of storing and maintaining are recited at a high level of generality (i.e. as a general means of storing data for the benchmark rate and records), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. database) in these steps merely represents using a generic / general purpose computer to as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these storing and maintaining steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data storage) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs), recording a customer’s order (Apple). Also, note the Applicant’s Specification ¶[0016-18], ¶[0025], ¶[0047] describing the database and these storing / maintaining activities at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars of this additional element to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the querying the benchmark rate table is recited at a high level of generality (i.e. as a general means of gathering data for subsequent calculating), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  Furthermore, these querying steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), storing and retrieving information in memory (Versata; OIP Techs). Also, see the Applicant’s specification ¶[0042] describing the additional element of querying at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding receiving, by a rules engine, an initial shipment data file from an order for shipment (i.e. as a general means of gathering order data for subsequent calculating), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. rules engine, file) in these steps merely represents using a generic / general purpose computer to as a tool to receive order data, and not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, this receiving step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Also, see the Applicant’s specification ¶[0018], ¶[0025], ¶[0046] describing the element of receiving the initial shipment file at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding reading, by the rules engine, the initial shipment data file are recited at a high level of generality (i.e. as a general means of gathering data for subsequent cost modification), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. rules engine, file) in these steps merely represents using a generic / general purpose computer to as a tool to read the data, and not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, this reading step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE), retrieving information in memory (Versata; OIP Techs). Also, see the Applicant’s specification ¶[0018], ¶[0025], ¶[0046] describing the additional element of reading the initial shipment file at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding web interface does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. Internet). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). Furthermore, the web interface is also claimed at a high level of generality, representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data, utilizing an intermediary computer to forward information (Symantec), sending messages over a network (OIP Techs). Also, see the Applicant’s specification ¶[0046] describing the additional element of a web interface at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the transmitting are recited at a high level of generality (i.e. as a general means of gathering and outputting data regarding acceptance of the shipment), and amount to mere data transmission (i.e. data gathering / data outputting), which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  Furthermore, these transmitting steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple).  Also, note the Applicant’s specification ¶[0018], ¶[0046] describing the additional element of transmitting at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars of transmitting to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the allowing access (claim 11) limitation are recited at a high level of generality (i.e. as a general means of accessing / transmitting data for subsequent reviewing / determining / acceptance / rejection), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. second computing system) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, this allowing access limitation is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs).Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes / mathematical concepts ‘applied’ by generic / general purpose computers, generally ‘applied’ to a field of use, and using general computer components in extra-solution capacities such as data gathering and transmitting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. discounting a shipping rate such that a transportation provider will accept fulfilling the shipment order), that is tangentially associated with a technology element (e.g. computers, Internet), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1 and 11, and further considering the addition of dependent claims 2-10. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 2: The limitation of automatically adjusting the initial shipment data file is further directed to a method of organizing human activity (e.g. commercial interaction, sales activities) as described in the independent claim. The recitation of automatically adjusting and a shipment data file are recited at a high level of generality and amounts to ‘applying’ the abstract idea on a computer. See MPEP 2106.05(f).  For the reasons described above with respect to the independent claim, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 3-5 and 9: These claims merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claim, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 6: The limitation of automatically developing pricing is further directed to a method of organizing human activity (e.g. fundamental economic practices, commercial interaction, sales activities) as described in the independent claim. The recitation of automatically developing by the rules engine are recited at a high level of generality and amount to ‘applying’ the abstract idea on a computer. See MPEP 2106.05(f). In addition, note that determining pricing here is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular setting a price (OIP Techs), determining a price (Versata). For these reasons, and the reasons described above with respect to the independent claim, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 7: The limitation of tendering to the network of providers so that a plurality of providers can view the tender simultaneously is further directed to a method of organizing human activity (e.g. commercial interaction, sales activities or behaviors, and managing interactions between people) as described in the independent claims. The recitation of the single interface is recited at a high level of generality and amounts to ‘applying’ the abstract idea on a computer. See MPEP 2106.05(f). For the reasons described above with respect to the independent claim, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 8:  The limitation of receiving the initial shipment data file from at least one of an enterprise resource planning system or a transportation management system, is recited at a high level of generality (i.e. as a general means of gathering the initial shipment data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity, and adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. shipment data file, enterprise resource planning system, transportation management system) in these steps merely represents using a generic / general purpose computer to as a tool in receiving the data, and not indicative of a practical application or an inventive concept.  See MPEP 2106.05(f). At best these file / ERP / transportation management system elements represent only generally linking the use of the judicial exception to a technological environment or field of use (e.g. shipping, computers), and as such do not provide significantly more. See MPEP 2106.05(h). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE). Also, note that ERP systems were well-understood, routine, conventional as previously known in the industry and therefore do not provide significantly more. See Applicant Specification Background ¶[0003-5] and ¶[0017], ¶[0022] describing this additional element of ERP system applications as being utilized by the majority of larger shippers, and used by the majority of Fortune 500 companies from market leading companies such as SAP and Oracle (equivalent of well understood, routine, or conventional, and as a commercially available product).  Note that transportation management systems were also well-understood, routine, conventional as previously known in the industry and therefore do not provide significantly more. See Applicant Specification ¶[0003], ¶[0022] describing the additional element of transportation management systems as being utilized by the majority of larger shippers (equivalent of well understood, routine, or conventional) and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of this additional element to satisfy 35 USC 112(a). Hence, these limitations do not provide significantly more.
Dependent claim 10: The limitation of the framework further storing contact information of the shipper, origin of shipping location, service type, equipment type, destination state points in which the rates will apply, destination zip code area in which the rates will apply, minimum charge rate determined by the shipper, and cost per mile determined by the shipper is recited at a high level of generality (i.e. as a general means of storing data used for pricing), and amounts to mere data storage, which is a form of insignificant extra-solution activity, and adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  Furthermore, this limitation step here is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), and storing and retrieving information in memory (Versata; OIP Techs). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Therefore claims 1 and 11, and the dependent claims 2-10 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-11 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2005/0071247 A1 to Kelley et al. in view of US patent publication 9,721,225 B1 to Clem et al. in view of US patent application publication 2013/0204733 A1 to Bhogal et al. in view of US patent application publication 2005/0209913 A1 to Wied et al. 
Claim 1:
With respect to the following:
A computer-implemented process comprising:
enabling a shipper to populate a benchmark rate table stored as a database by:
enabling a shipper to determine an origin shipping point;
enabling the shipper to determine a service type;
enabling the shipper to determine an equipment type;
enabling the shipper to determine a destination shipping point; and
enabling the shipper to set a desired rate;
Kelley, as shown in ¶[0032], ¶[0037] details enabling a rate table stored as a database, and rate tables include mileage / flat / weight / accessorial / surcharge / tax rates (i.e. set desired rate) and locations and shipping lanes (i.e. origin and destination shipping points), and equipment type; and also details enabling the shipper to determine a shipping order origin shipping point, service type, destination shipping point; but does not explicitly state enabling a shipper to populate a benchmark rate table. However, Clem teaches this limitation creating a shipper’s benchmark rate table in a database, and Clem also teaches the benchmark rate table includes shipper determined transportation rates (i.e. desired rate), and shipping services (i.e. service type) (Clem col 3 ln 30-41, col 6 ln 33-67, col 14 ln 45-61). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include enabling a shipper to populate a benchmark rate table stored as a database as taught by Clem with the teachings of Kelley, with the motivation that “the shipper’s rating scheme is simplified from the vantage point of the shipper” (Clem col 3 ln 37-38).  
	In addition, while the benchmark rate table detailed in Clem includes service type and desired rate, Clem suggests but does not explicitly state that the rate tables includes origin shipping point, equipment type, and destination shipping point. To the extent that Clem does not explicitly state this, Kelley teaches this remaining feature that rate tables include determined origin shipping point(s), equipment type(s), and destination shipping point(s) (Kelley ¶[0037]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include determined origin shipping point, equipment type, and destination shipping point in the rate table as taught by Kelley in the shipper’s benchmark rate table of Clem (in Kelley in view of Clem), since the claimed invention is merely a combination of old elements (rate table elements), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Kelley (in view of Clem) also teaches the following:
receiving, by a rules engine, an initial shipment data file from an order for shipment (Kelley Fig 4, ¶[0032], ¶[0035], ¶[0041], claim 41 details obtaining the load information flat file and associated business rules);
enabling, by the rules engine, the shipper to set a discount level applicable to the initial shipment data file (Kelley ¶[0032], ¶[0035], ¶[0047-48], ¶[0053] details business rules including the shipper specifying the payment discount factor terms, e.g. 2 percent discount if paid in 15 days);
With respect to the following:
enabling, by the rules engine, the shipper to set a desired acceptance rate percentage of shipments;
Kelley, as shown in Fig 4,¶[0035], ¶[0048] details enabling the shipper to set rule processing associated with acceptance of their shipment listing including roll-over, restarting, holding, and assigning, but does not explicitly state the shipper sets a desired acceptance rate percentage of shipments. Clem, as shown in col 3 ln 30-40, col 6 ln 33-67 details the shipper specifying the pricing for the shipment listings, but does not explicitly state that the shipper sets a desired acceptance rate percentage of shipments. Neither Kelley nor Clem recites the price-setting user setting a desired acceptance rate percentage of shipments. However, Bhogal teaches this remaining limitation, with the engine providing suggested prices to the seller to list the service (i.e. shipper listing the shipment, per Kelley / Clem) at one or more probabilities of sale for the seller, enabling the seller to select their desired acceptance rate and price for then listing on auction, e.g. 90% probability of sale at a price of $5000, 40% probability of sale at a price of $8000, i.e. setting a desired acceptance rate percentage of shipments (Bhogal ¶[0035], ¶[0039], ¶[0041], ¶[0053], ¶[0057]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include enabling the price-setting user to set a desired acceptance rate percentage for service listings as taught by Bhogal with the teachings of Kelley in view of Clem, with the motivation of “allows the users to determine reasonable asking prices and requires less research to be performed by a potential seller” (Bhogal ¶[0039]).  
	Clem (of Kelley in view of Clem in view of Bhogal) also teaches the following:
querying the benchmark rate table (Clem Fig 3A-4, col 6 ln 33-67, col 14 ln 3-11 details querying the benchmark rate table and rating server for orders);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include querying the benchmark rate table as taught by Clem in the system of Kelley (in view of Clem in view of Bhogal), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	With respect to the following:
calculating a rate for the shipment order based on querying the benchmark rate table and the desired acceptance rate percentage of shipments;
Kelly, as shown in ¶[0033], ¶[0037] details a retrieving a shipment rate for a shipping service from a rate server, and bidding on a load / shipment service order in an auction, but does not explicitly state (1) calculating a rate for the shipment order based on querying the benchmark rate table of shipments; and (2) calculating a rate for the service based on the desired acceptance rate percentage. 
Regarding (1) calculating a rate for the shipment order based on querying the benchmark rate table of shipments, Clem teaches this part of the limitation calculating the shipping rate based on the benchmark rate tables and rating server for orders (Clem Fig 3A-4, col 6 ln 33-67, col 14 ln 3-11). It would have been obvious to one of ordinary skill in the art at the time of the invention to include querying the benchmark rate table, and calculating a rate for the shipment order based on querying the benchmark rate table as taught by Clem in the system of Kelley (in view of Clem in view of Bhogal), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Regarding (2) calculating a rate for the service based on the desired acceptance rate percentage, Bhogal teaches this remaining part of the limitation calculating possible prices (rates) for a seller to list a service (shipment order, per Kelly / Clem) in auction based on retrieved database data and using one or more probabilities X of sale (e.g. 90% probability of sale at a price of $5000, 40% probability of sale at a price of $8000) for the user to list (Bhogal Fig 4, ¶[0035-37], ¶[0041], ¶[0051-54], ¶[0057]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include calculating a rate for the service (shipment order, per Kelly / Clem) based on the desired acceptance rate percentage as taught by Bhogal in the system of Kelley in view of Clem (in view of Bhogal), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Kelley (in view of Clem in view of Bhogal, applying the benchmark table rate of Clem as shown above) also teaches the following:
creating a discounted benchmark rate for the initial shipment data file (Kelley ¶[0052] details creating a discounted rate for the shipment data file) by:
reading, by the rules engine, the initial shipment data file (Kelley ¶[0032] details obtaining the load information flat file and load tendering record); and
applying, by the rules engine, a discount mutator to a cost field of the initial shipment data file (Kelley ¶[0032], ¶[0035], ¶[0047-48], ¶[0053] details applying a payment discount factor terms specified by the shipper (e.g. 2 percent discount if paid in 15 days), i.e. discount mutator, which results in a modified rate cost that the carrier receives);
generating a modified shipment data file incorporating the discounted benchmark rate (Kelley ¶[0032], ¶[0035], ¶[0047-48], ¶[0053] details the shipment record is includes the applied payment discount factor terms (e.g. 2 percent discount if paid in 15 days) which generates a modified rate of the load and term information);
tendering the modified shipment data file in an electronic format to a network of transportation providers (Kelley Fig 5, ¶[0016], ¶[0033-34], ¶[0037], ¶[0047] details tendering the load information to candidate providers based on rules);
enabling a transportation provider in the network of transportation providers to review the modified shipment data file through a web interface (Kelley Fig 5, ¶[0016], ¶[0020], ¶[0033-34], ¶[0037], ¶[0047] details tendering the discounted load information data over the Internet to candidate providers for them to review, i.e. enables transportation providers to review) by:
enabling the transportation provider to determine whether or not the modified shipment data file is acceptable based on the discounted benchmark rate (Kelley ¶[0026], ¶[0036-37], ¶[0047], ¶[0053] details enabling the carrier to determine whether the load is available for selection based on costs, and the carrier confirming the load based on the terms including discount terms, e.g. 2 percent discount if paid in 15 days);
enabling the transportation provider to determine whether or not the modified shipment data file is acceptable based on an available capacity of the transportation provider (Kelley Fig 5, ¶[0026], ¶[0030], ¶[0045] details enabling the transportation provider to determine whether or not there is a load that is available for them to accept within a time capacity of the carrier, and whether or not they have the available equipment necessary for the shipment); and
enabling the transportation provider to determine whether or not the modified shipment data file is acceptable based on a service requirement of the shipper (Kelley Fig 5, ¶[0026], ¶[0033], ¶[0045], ¶[0047] details enabling the transportation provider to determine whether or not they want to accept the discounted load and the terms);
providing to the network of transportation providers an option to either accept or reject the modified shipment data file (Kelley Fig 5, ¶[0045] details providing the carriers the option to either accept or decline the loads);
transmitting to the shipper an indication of an acceptance or a rejection of the modified shipment data file (Kelley Fig 5, ¶[0045] details the carrier accepts the load terms);
transmitting to the shipper a status update in response to the acceptance of the modified shipment data file by:
transmitting to the shipper a date of shipment pickup (Kelley Fig 5, ¶[0045], ¶[0047] details the carrier confirms the terms and the pickup time to the shipper  – and the terms include the pickup date per ¶[0031]);
transmitting to the shipper a delivery date (Kelley Fig 5, ¶[0045], ¶[0047] details the carrier confirms the terms and the pickup time to the shipper  – and the terms include the delivery date per ¶[0031]); and
With respect to the following:
transmitting to the shipper an invoice of freight charges;
Kelley, as shown in ¶[0056-58] details transportation transaction reports including reports regarding payment of the carrier and pending payments with an invoice number and amount and terms, and reports are used by both the carrier and the transportation management system, i.e. shipper, highly suggesting but not explicitly stating transmitting the invoice of the freight charges to the shipper.  To the extent that Kelley may not explicitly state this, Wied teaches this limitation transmitting the invoice to the ‘bill to’ party, i.e. the shipper (Wied ¶[0017-18]) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include transmitting to the shipper an invoice of freight charges as taught by Wied with the teachings of Kelley in view of Clem in view of Bhogal, with the motivation of “logistical support provided to the transportation industry through the use of computers, computer systems, and computer networks” and “streamlining electronic commerce in a network environment… efficient and economic use of carrier capacities while maximizing shipper’s delivery criteria… substantially reduce empty miles for carriers” (Wied ¶[0003], ¶[0033]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include transmitting to the shipper an invoice of freight charges as taught by Wied in the system of Kelley in view of Clem in view of Bhogal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007); and MPEP 2141.
	Kelley (in view of Clem in view of Bhogal in view of Wied) also teaches the following:
maintaining a database (Kelley ¶[0056] details maintaining a database) by:
maintaining a record of all modified shipment data files tendered by the shipper to the network of transportation providers (Kelley ¶[0056] details maintaining records of all the loads tendered to particular carriers and whether they were accepted / declined);
maintaining a record of the discounted benchmark rate for each modified shipment data file tendered by the shipper to the network of transportation providers (Kelley ¶[0053], ¶[0056] details maintaining records of all the loads tendered to particular carriers and whether they were accepted / declined, including loads with discounted terms); and
maintaining a record of an acceptance rate for each modified shipment data file tendered by the shipper to the network of transportation providers (Kelley ¶[0053], ¶[0056] details maintaining records of all the loads tendered to particular carriers and whether they were accepted / declined by each, i.e. acceptance rate).
Claim 2:
	Kelley in view of Clem in view of Bhogal in view of Wied, as shown above, teach the limitations of claim 1.  With respect to the following:
automatically adjusting the initial shipment data file by the discount level.
Kelley, as shown in ¶[0032], ¶[0053] details the initial shipment data file, and applying a discount level, highly suggesting but not explicitly stating automatic adjusting.  However, Clem teaches this remaining limitation, automatically determining eligibility and other incentives for shipping service transactions that results in a lower rate (Clem col 17 ln 4-20). It would have been obvious to one of ordinary skill in the art at the time of the invention to include automatic adjusting the initial shipment data by the discount level as taught by Clem in the system of Kelley (in view of Clem in view of Bhogal in view of Wied), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 6:
	Kelley in view of Clem in view of Bhogal in view of Wied, as shown above, teach the limitations of claim 1.  Clem also teaches the following:
automatically developing pricing in the benchmark rate table by the rules engine based upon the shipper’s discount or service criteria (Clem col 6 ln 33-50 details automatically developing the pricing in the benchmark rate table by rules associated with the market and similar services provided; and Clem col 6 ln 57-67 also details automatic price development using the benchmark rate table based on the shipper’s discount and shipping service criteria).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include automatically developing pricing in the benchmark rate table by the rules engine based upon the shipper’s discount or service criteria as taught by Clem in the system of Kelley (in view of Clem in view of Bhogal in view of Wied), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 7:
	Kelley in view of Clem in view of Bhogal in view of Wied, as shown above, teach the limitations of claim 1.  Kelley also teaches the following:
wherein tendering the modified shipment data file in an electronic format to a network of transportation providers comprises tendering, from a single interface, to the network of providers so that a plurality of providers can view the tender simultaneously (Kelley Fig 4, ¶[0035], ¶[0033], ¶[0048], claim 8 details the shipper specifying the load parameters and business rules from a single interface, and then tendering the load to a plurality of carrier concurrently, i.e. simultaneously).
Claim 8:
	Kelley in view of Clem in view of Bhogal in view of Wied, as shown above, teach the limitations of claim 1.  Kelley also teaches the following:
wherein receiving, by a rules engine, an initial shipment data file from a contracted an order for shipment comprises receiving the initial shipment data file from at least one of an enterprise resource planning system or a transportation management system (Kelley Fig 1, ¶[0023-24], ¶[0031-32] details receiving the file via a transportation management system application).
Claim 9:
Kelley in view of Clem in view of Bhogal in view of Wied, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein the benchmark rate table is defined by a framework that incorporates functionality for the shipper to establish benchmark rates and designate service level, equipment type, and destination points.
First, Clem (of Kelley in view of Clem in view of Bhogal in view of Wied), as shown in col 3 ln 30-41, col 6 ln 33-67, col 14 ln 45-61 details the benchmark rate table defined by a framework that incorporates functionality for the shipper to establish benchmark rates and service types (i.e. service levels). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the benchmark rate table is defined by a framework that incorporates functionality for the shipper to establish benchmark rates and designate service level as taught by Clem in the system of Kelley (in view of Clem in view of Bhogal in view of Wied), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were. 
	Second, while the benchmark rate table detailed in Clem includes service types (service levels) and desired rate, Clem highly suggests but does not explicitly state that the rate table includes equipment type, and destination points. However, Kelley teaches this remaining feature that it is known to include determined equipment type(s), and origin/destination point(s) in rate tables (Kelley ¶[0037]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include determined origin shipping point, equipment type, and destination shipping point in the rate table as taught by Kelley in the benchmark rate table of Clem (of Kelley in view of Clem in view of Bhogal in view of Wied), since the claimed invention is merely a combination of old elements (rate table elements), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 11:
Kelley, as shown, teaches the following:
A system for shipping products (Kelley ¶[0015] details a system for transporting goods / products), the system comprising: 
a first computing system with a processor and memory, where the memory includes instructions that instruct the processor of the first computing system to perform (Kelley ¶[0018-20], ¶[0065] details the invention running on general purpose / special purpose computers including a rate server and software stored in memory that controls the computers): 
With respect to the following:
enabling a shipper to populate a benchmark rate table stored as a database by: 
enabling a shipper to determine an origin shipping point; 
enabling the shipper to determine a service type; 
enabling the shipper to determine an equipment type; 
enabling the shipper to determine a destination shipping point; and 
enabling the shipper to set a desired rate; 
Kelley, as shown in ¶[0032], ¶[0037] details enabling a rate table stored as a database, and rate tables include mileage / flat / weight / accessorial / surcharge / tax rates (i.e. set desired rate) and locations and shipping lanes (i.e. origin and destination shipping points), and equipment type; and also details enabling the shipper to determine a shipping order origin shipping point, service type, destination shipping point; but does not explicitly state enabling a shipper to populate a benchmark rate table. However, Clem teaches this limitation creating a shipper’s benchmark rate table in a database, and Clem also teaches the benchmark rate table includes shipper determined transportation rates (i.e. desired rate), and shipping services (i.e. service type) (Clem col 3 ln 30-41, col 6 ln 33-67, col 14 ln 45-61). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include enabling a shipper to populate a benchmark rate table stored as a database as taught by Clem with the teachings of Kelley, with the motivation that “the shipper’s rating scheme is simplified from the vantage point of the shipper” (Clem col 3 ln 37-38).  
	In addition, while the benchmark rate table detailed in Clem includes service type and desired rate, Clem suggests but does not explicitly state that the rate tables includes origin shipping point, equipment type, and destination shipping point. To the extent that Clem does not explicitly state this, Kelley teaches this remaining feature that rate tables include determined origin shipping point(s), equipment type(s), and destination shipping point(s) (Kelley ¶[0037]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include determined origin shipping point, equipment type, and destination shipping point in the rate table as taught by Kelley in the shipper’s benchmark rate table of Clem (in Kelley in view of Clem), since the claimed invention is merely a combination of old elements (rate table elements), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Kelley (in view of Clem) also teaches the following:
receiving, by a rules engine, an initial shipment data file from an order for shipment (Kelley Fig 4, ¶[0032], ¶[0035], ¶[0041], claim 41 details obtaining the load information flat file and associated business rules);
enabling, by the rules engine, the shipper to set a discount level applicable to the initial shipment data file (Kelley ¶[0032], ¶[0035], ¶[0047-48], ¶[0053] details business rules including the shipper specifying the payment discount factor terms, e.g. 2 percent discount if paid in 15 days);
With respect to the following:
enabling, by the rules engine, the shipper to set a desired acceptance rate percentage of shipments;
Kelley, as shown in Fig 4,¶[0035], ¶[0048] details enabling the shipper to set rule processing associated with acceptance of their shipment listing including roll-over, restarting, holding, and assigning, but does not explicitly state the shipper sets a desired acceptance rate percentage of shipments. Clem, as shown in col 3 ln 30-40, col 6 ln 33-67 details the shipper specifying the pricing for the shipment listings, but does not explicitly state that the shipper sets a desired acceptance rate percentage of shipments. Neither Kelley nor Clem recites the price-setting user setting a desired acceptance rate percentage of shipments. However, Bhogal teaches this remaining limitation, with the engine providing suggested prices to the seller to list the service (i.e. shipper listing the shipment, per Kelley / Clem) at one or more probabilities of sale for the seller, enabling the seller to select their desired acceptance rate and price for then listing on auction, e.g. 90% probability of sale at a price of $5000, 40% probability of sale at a price of $8000, i.e. setting a desired acceptance rate percentage of shipments, to then list on auction (Bhogal ¶[0035], ¶[0039], ¶[0041], ¶[0053], ¶[0057]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include enabling the price-setting user to set a desired acceptance rate percentage for service listings as taught by Bhogal with the teachings of Kelley in view of Clem, with the motivation of “allows the users to determine reasonable asking prices and requires less research to be performed by a potential seller” (Bhogal ¶[0039]).  
	Clem (of Kelley in view of Clem in view of Bhogal) also teaches the following:
querying the benchmark rate table (Clem Fig 3A-4, col 6 ln 33-67, col 14 ln 3-11 details querying the benchmark rate table and rating server for orders);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include querying the benchmark rate table as taught by Clem in the system of Kelley (in view of Clem in view of Bhogal), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	With respect to the following:
calculating a rate for the shipment order based on querying the benchmark rate table and the desired acceptance rate percentage of shipments; 
Kelly, as shown in ¶[0033], ¶[0037] details a retrieving a shipment rate for a shipping service from a rate server, and bidding on a load / shipment service order in an auction, but does not explicitly state (1) calculating a rate for the shipment order based on querying the benchmark rate table of shipments; and (2) calculating a rate for the service based on the desired acceptance rate percentage. 
Regarding (1) calculating a rate for the shipment order based on querying the benchmark rate table of shipments, Clem teaches this part of the limitation calculating the shipping rate based on the benchmark rate tables and rating server for orders (Clem Fig 3A-4, col 6 ln 33-67, col 14 ln 3-11). It would have been obvious to one of ordinary skill in the art at the time of the invention to include querying the benchmark rate table, and calculating a rate for the shipment order based on querying the benchmark rate table as taught by Clem in the system of Kelley (in view of Clem in view of Bhogal), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Regarding (2) calculating a rate for the service based on the desired acceptance rate percentage, Bhogal teaches this remaining part of the limitation calculating possible prices (rates) for a seller to list a service (shipment order, per Kelly / Clem) in auction based on retrieved database data and using one or more probabilities X of sale (e.g. 90% probability of sale at a price of $5000, 40% probability of sale at a price of $8000) for the user to list (Bhogal Fig 4, ¶[0035-37], ¶[0041], ¶[0051-54], ¶[0057]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include calculating a rate for the service (shipment order, per Kelly / Clem) based on the desired acceptance rate percentage as taught by Bhogal in the system of Kelley in view of Clem (in view of Bhogal), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Kelley (in view of Clem in view of Bhogal, applying the benchmark table rate of Clem as shown above) also teaches the following:
creating a discounted benchmark rate for the initial shipment data file (Kelley ¶[0052] details creating a discounted rate for the shipment data file) by:
reading, by the rules engine, the initial shipment data file (Kelley ¶[0032] details obtaining the load information flat file and load tendering record); and
applying, by the rules engine, a discount mutator to a cost field of the initial shipment data file (Kelley ¶[0032], ¶[0035], ¶[0047-48], ¶[0053] details applying a payment discount factor terms specified by the shipper (e.g. 2 percent discount if paid in 15 days), i.e. discount mutator, which results in a modified rate cost that the carrier receives);
generating a modified shipment data file incorporating the discounted benchmark rate (Kelley ¶[0032], ¶[0035], ¶[0047-48], ¶[0053] details the shipment record is includes the applied payment discount factor terms (e.g. 2 percent discount if paid in 15 days) which generates a modified rate of the load and term information);
tendering the modified shipment data file in an electronic format to a network of transportation providers (Kelley Fig 5, ¶[0016], ¶[0033-34], ¶[0037], ¶[0047] details tendering the load information to candidate providers based on rules);
receiving from the second computing system an indication of an acceptance or a rejection of the modified shipment data file (Kelley Fig 5, ¶[0045] details the carrier accepts or declines the load terms, and if the load is accepted the indicator is generated for receipt at the transportation management system); 
transmitting, to a shipper who accepted the modified shipment data file, a status update in response to the acceptance of the modified shipment data file by: 
transmitting to the shipper a date of shipment pickup (Kelley Fig 5, ¶[0045], ¶[0047] details the carrier confirms the terms and the pickup time to the shipper  – and the terms include the pickup date per ¶[0031]); 
transmitting to the shipper a delivery date (Kelley Fig 5, ¶[0045], ¶[0047] details the carrier confirms the terms and the pickup time to the shipper  – and the terms include the delivery date per ¶[0031]); and
With respect to the following:
transmitting to the shipper an invoice of freight charges; and
Kelley, as shown in ¶[0056-58] details transportation transaction reports including reports regarding payment of the carrier and pending payments with an invoice number and amount and terms, and reports are used by both the carrier and the transportation management system, i.e. shipper, highly suggesting but not explicitly stating transmitting the invoice of the freight charges to the shipper.  To the extent that Kelley may not explicitly state this, Wied teaches this limitation transmitting the invoice to the ‘bill to’ party, i.e. the shipper (Wied ¶[0017-18]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include transmitting to the shipper an invoice of freight charges as taught by Wied with the teachings of Kelley in view of Clem in view of Bhogal, with the motivation of “logistical support provided to the transportation industry through the use of computers, computer systems, and computer networks” and “streamlining electronic commerce in a network environment… efficient and economic use of carrier capacities while maximizing shipper’s delivery criteria… substantially reduce empty miles for carriers” (Wied ¶[0003], ¶[0033]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include transmitting to the shipper an invoice of freight charges as taught by Wied in the system of Kelley in view of Clem in view of Bhogal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007); and MPEP 2141.
	Kelley (in view of Clem in view of Bhogal in view of Wied) also teaches the following:
maintaining a database (Kelley ¶[0056] details maintaining a database) by: 
maintaining a record of all modified shipment data files tendered by the shipper to the network of transportation providers (Kelley ¶[0056] details maintaining records of all the loads tendered to particular carriers and whether they were accepted / declined); 
maintaining a record of the discounted benchmark rate for each modified shipment data file tendered by the shipper to the network of transportation providers (Kelley ¶[0053], ¶[0056] details maintaining records of all the loads tendered to particular carriers and whether they were accepted / declined, including loads with discounted terms); and 
maintaining a record of an acceptance rate for each modified shipment data file tendered by the shipper to the network of transportation providers (Kelley ¶[0053], ¶[0056] details maintaining records of all the loads tendered to particular carriers and whether they were accepted / declined by each, i.e. acceptance rate); and 
the second computing system including a processor coupled to memory, wherein the second computing system allows access by a network of transportation providers, the memory comprising instructions to instruct the processor of the second computing system to perform (Kelley ¶[0017], ¶[0020-22], ¶[0065], claim 42 details a web-server and integration server that enables communication with a plurality of carriers using the Internet to the transportation system): 
enabling a transportation provider in the network of transportation providers to review the modified shipment data file through a web interface by: 
enabling the transportation provider to determine whether or not the modified shipment data file is acceptable based on the discounted benchmark rate (Kelly ¶[0026], ¶[0036-37], ¶[0047], ¶[0053] details enabling the carrier to determine whether the load is available for selection based on costs, and the carrier confirming the load based on the terms including discount terms, e.g. 2 percent discount if paid in 15 days);
enabling the transportation provider to determine whether or not the modified shipment data file is acceptable based on an available capacity of the transportation provider (Kelley Fig 5, ¶[0026], ¶[0030], ¶[0037], ¶[0045] details enabling the transportation provider to determine whether or not there is a load that is available for them to accept within a time capacity of the carrier, and whether or not they have the available equipment necessary for the shipment); and 
enabling the transportation provider to determine whether or not the modified shipment data file is acceptable based on a service requirement of the shipper (Kelley Fig 5, ¶[0026], ¶[0033], ¶[0045], ¶[0047] details enabling the transportation provider to determine whether or not they want to accept the discounted load and the terms); 
providing to the network of transportation providers an option to either accept or reject the modified shipment data file (Kelley Fig 5, ¶[0045] details providing the carriers the option to either accept or decline the loads); and 
sending an indication of the acceptance or rejection the modified shipment data file to the first computing system (Kelley ¶[0045] details the carrier indicating their acceptance of the loads).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2005/0071247 A1 to Kelley et al. in view of US patent publication 9,721,225 B1 to Clem et al. in view of US patent application publication 2013/0204733 A1 to Bhogal et al. in view of US patent application publication 2005/0209913 A1 to Wied et al., as applied to claim 1 above, and further in view of US patent application publication 2012/0179516 A1 to Fakhrai et al.
Claim 23:
Kelley in view of Clem in view of Bhogal in view of Wied, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein enabling the shipper to set a discount level applicable to the initial shipment data file comprises enabling the shipper to set a discount level based on a specific geographic area.
Kelley, as shown in ¶[0053] details enabling the shipper to set a discount level applicable to the shipment, but does not explicitly state that the  discount level is based on a specific geographic area. However, Fakhrai teaches this limitation enabling the shipper to set different discounts based on different geographical regions with different expiration periods (Fakhrai ¶[0053]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include enabling the shipper to set a discount level based on a specific geographic regions as taught by Fakhrai with the teachings of Kelley in view of Clem in view of Bhogal in view of Wied, with the motivation that “consumers who want to buy products ware interested in getting the best deals” and “to offer new channels of potentially new customers and higher sales volume” (Fakhrai ¶[0002], ¶[0005]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include enabling the shipper to set a discount level based on a specific geographic regions as taught by Fakhrai in the system of Kelley in view of Clem in view of Bhogal in view of Wied, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2005/0071247 A1 to Kelley et al. in view of US patent publication 9,721,225 B1 to Clem et al. in view of US patent application publication 2013/0204733 A1 to Bhogal et al. in view of US patent application publication 2005/0209913 A1 to Wied et al., as applied to claim 1 above, and further in view of US patent application publication 2002/0116318 A1 to Thomas et al.
Claim 4:
Kelley in view of Clem in view of Bhogal in view of Wied, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein enabling the shipper to set a desired rate comprises setting pricing benchmarks for each lane or regional area that the shipper wants to pay for a less than truckload (LTL) or truckload movement.
Clem (of Kelley in view of Clem in view of Bhogal in view of Wied), as shown in col 3 ln 30-41, col 6 ln 33-67, col 14 ln 45-61 details enabling the shipper to set desired rates in benchmark rate tables based on market conditions, but does not explicitly state that the rate tables include pricing benchmarks for each lane or regional area that the shipper wants to pay for a less than truckload (LTL) or truckload movement.  However, Thomas teaches this remaining limitation, with rate tables that include truckload (TL) and less than truckload (LTL) rates from each endpoint to endpoint on the various legs (i.e. shipping lanes) (Thomas ¶[0041-42], ¶[0077-80], ¶[0083], ¶[0086]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include enabling the shipper to set pricing benchmarks for each lane or regional area that the shipper wants to pay for a less than truckload (LTL) or truckload movement as taught by Thomas with the teachings of Kelley in view of Clem in view of Bhogal in view of Wied, with the motivation to provide an improved electronic market wherein shipping customers can obtain cargo rates from shippers and/or carriers (Thomas ¶[0011]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include enabling the shipper to set pricing benchmarks for each lane or regional area that the shipper wants to pay for a less than truckload (LTL) or truckload movement as taught by Thomas in the system of Kelley in view of Clem in view of Bhogal in view of Wied, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 5:
	Kelley in view of Clem in view of Bhogal in view of Wied, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein enabling the shipper to set a desired rate comprises enabling the shipper to immediately adjust their rates at their own discretion.
Clem (of Kelley in view of Clem in view of Bhogal in view of Wied), as shown in col 5 ln 4-13, col 14 ln 45-62 details enabling the shipper use APIs to upload their new rate schedules and promotional rates as they choose, suggesting but not explicitly stating that uploading new rates will immediately adjust rates.  To the extent that Clem does not explicitly state this, Thomas teaches this remaining limitation of rates that can be adjusted at any time for immediate publication and use of the modified rates (Thomas ¶[0046]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include immediately adjusting of rates as taught by Thomas in the system of Kelley in view of Clem in view of Bhogal in view of Wied, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2005/0071247 A1 to Kelley et al. in view of US patent publication 9,721,225 B1 to Clem et al. in view of US patent application publication 2013/0204733 A1 to Bhogal et al. in view of US patent application publication 2005/0209913 A1 to Wied et al., as applied to claim 9 above, and further in view of US patent publication 7,130,815 B1 to Gupta.
Claim 10:
	Kelley in view of Clem in view of Bhogal in view of Wied, as shown above, teach the limitations of claim 9 (a framework that incorporates functionality for the shipper to establish benchmark rates and designate service level, equipment type, and destination points).  With respect to the following:
wherein the framework further stores:
contact information of the shipper;
origin of shipping location;
service type;
equipment type;
destination state points in which the rates will apply;
destination zip code area in which the rates will apply;
minimum charge rate determined by the shipper; and
cost per mile rate determined by shipper.
Kelley, as shown in Fig 5, ¶[0020], ¶[0034], ¶[0037], ¶[0045], ¶[0052] details storing origin of shipping location, equipment type, ship to address city and state (i.e. destination state points in which the rates will apply), mileage between two different points by zip codes (i.e. destination zip code area in which rates will apply), and cost per mile rate, but does not explicitly state (1) storing contact information of the shipper, and (2) storing service type and minimum charge rate, and rates determined by shipper.
Regarding (1) storing contact information of the shipper, Gupta teaches this limitation storing defined fields for the buyer (i.e. shipper) account including contact information including name, address, and telephone numbers (Gupta col 10 ln 60-67). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include storing contact information of the shipper as taught by Gupta with the teachings of Kelley in view of Clem in view of Bhogal in view of Wied, with the motivation of “implementing an electronic market wherein various suppliers compete for the business of purchasers requesting a defined set of products” (Gupta col 1 ln 20-22).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include defining fields that store contact information of the shipper as taught by Gupta in the system of Kelley in view of Clem in view of Bhogal in view of Wied, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2141.
Regarding (2) storing service type and minimum charge rate, and rates determined by shipper, Clem teaches these remaining limitations storing shipper determined transportation rates (noting transportation rate tables would include numeric values thus both maximum and a minimum charge rates), and shipping services (i.e. service type) (Clem col 3 ln 30-41, col 6 ln 33-67, col 14 ln 45-61, col 17 ln 42-48). It would have been obvious to one of ordinary skill in the art at the time of the invention to include storing service type and minimum charge rate, and determined rates by the shipper, as taught by Clem in the system of Kelley (in view of Clem in view of Bhogal in view of Wied in view of Gupta), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2141.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent publication 6,064,981 to Barni et al. details a method for online display and negotiation of cargo rates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628